Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2 TO THE SECOND AMENDED AND RESTATED SALE AND

SERVICING AGREEMENT

THIS AMENDMENT NO. 2 TO THE SECOND AMENDED AND RESTATED SALE AND SERVICING
AGREEMENT, dated as of April 17, 2009 (this “Amendment”), is entered into in
connection with that certain Second Amended and Restated Sale and Servicing
Agreement, dated as of April 18, 2008 (such agreement as amended, modified,
supplemented, waived or restated from time to time, the “Agreement”), by and
among NEWSTAR CP FUNDING LLC, a Delaware limited liability company, as the
seller (together with its successors and assigns in such capacity, the
“Seller”), NEWSTAR FINANCIAL, INC., a Delaware corporation (together with its
successors and assigns, the “Company”), as the originator (together with its
successors and assigns in such capacity, the “Originator”), and as the servicer
(together with its successors and assigns in such capacity, the “Servicer”),
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (together
with its successors and assigns, “Wachovia”), as the Swingline Purchaser, each
of the Institutional Purchasers, Conduit Purchasers and Purchaser Agents party
thereto, WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company
(together with its successors and assigns, “WCM”), as the administrative agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”), and as the WBNA Agent (together with its successors and assigns in such
capacity, the “WBNA Agent”), U.S. BANK NATIONAL ASSOCIATION, a national banking
association (together with its successors and assigns, “US Bank”), not in its
individual capacity but as the trustee (together with its successors and assigns
in such capacity, the “Trustee”), and LYON FINANCIAL SERVICES, INC., a Minnesota
corporation, doing business as U.S. Bank Portfolio Services, not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”). Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement.

R E C I T A L S

WHEREAS, the parties hereto previously entered into the Agreement;

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. AMENDMENTS.

(a) The definition of “Eligible Asset” in Section 1.1 of the Agreement is hereby
amended by adding a new clause (x), as follows:

“(x) such Asset is not a Loan to Modern Luxury Media LLC;”

and renumbering the original clauses (x) and (y) as clauses (y) and (z),
respectively.



--------------------------------------------------------------------------------

(b) The definition of “Facility Amount” in Section 1.1 of the Agreement is
hereby amended by replacing the dollar amount “$350,000,000” therein with
“$200,000,000”. This amendment is effective throughout the Agreement in any
place the Facility Amount is noted.

(c) The definition of “Maximum Availability” in Section 1.1 of the Agreement is
hereby deleted in its entirety and replaced with the following definition:

“Maximum Availability”: At any time, an amount equal to the least of (x) the sum
of (i) the product of the Borrowing Base and the Weighted Average Advance Rate,
plus (ii) the amount on deposit in the Principal Collections Account received in
reduction of the Principal Balance of any Asset, (y) the Borrowing Base minus
the Large Obligor Coverage Amount plus the amounts in the Principal Collections
Account received in reduction of the Principal Balance of any Asset and (z) the
sum of (i) the product of the Borrowing Base and 65%, plus (ii) the amount on
deposit in the Principal Collections Account received in reduction of the
Principal Balance of any Asset; provided that during the Amortization Period,
the Maximum Availability shall be equal to the Advances Outstanding.

(d) The definition of “Termination Date” in Section 1.1 of the Agreement is
hereby amended to replace the date “April 17, 2009” therein with the date “June
1, 2009”.

(e) Section 5.1(k) of the Agreement is hereby amended and restated in its
entirety as follows:

“(k) Use of Proceeds. The Seller will use the proceeds of the Advances or
Swingline Advances only to fund unfunded commitments pertaining to Revolving
Loans and Delayed Draw Term Loans, in each case, which are Eligible Assets
included in the Collateral on or prior to April 17, 2009.”

(f) Section 10.1(l) of the Agreement is hereby amended and restated in its
entirety as follows:

“(l) [Reserved];”

(g) The Commitment of Wachovia, as indicated on the signature page to the
Agreement, is hereby reduced from $350,000,000 to $200,000,000.

SECTION 2. WAIVER AND CONSENT TO RETRANSFER.

(a) As of and from the date hereof, the Loan to Modern Luxury Media LLC (the
“MLM Loan”) shall be deemed by the pap1rties hereto to be a Warranty Asset for
the purpose of

 

2



--------------------------------------------------------------------------------

Sections 2.19(b) and 4.6 of the Agreement and for no other purpose under any of
the Transaction Documents. Upon confirmation of the deposit of the Retransfer
Price for the MLM Loan into the Collection Account on the Retransfer Date, the
MLM Loan shall not be included in the Borrowing Base.

(b) The excess of (i) the Retransfer Price paid for the MLM Loan over (ii) the
Fair Market Value of the MLM Loan calculated as of the Retransfer Date shall be
deemed to be a capital contribution to the Seller by the Originator, and the
Originator hereby makes such contribution.

(c) The parties hereto hereby waive any Termination Event and any Unmatured
Termination Event arising solely out of the breach by the Seller, the Originator
or the Servicer of any provision of the Agreement having the effect of
disallowing the Seller to retransfer the MLM Loan as contemplated by clause
(a) above and Sections 2.19(b) and 4.6 of the Agreement.

(d) The parties hereto (other than the Trustee and the Backup Servicer) direct
the Trustee and Backup Servicer to execute this Amendment and to provide their
consent and waiver to the retransfer of the MLM Loan as provided in this
Section 2.

SECTION 3. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

Except as specifically amended hereby, the Agreement shall remain in full force
and effect. All references to the Agreement shall be deemed to mean the
Agreement as modified hereby. This Amendment shall not constitute a novation of
the Agreement, but shall constitute an amendment thereof. The parties hereto
agree to be bound by the terms and conditions of the Agreement, as amended by
this Amendment, as though such terms and conditions were set forth therein.

SECTION 4. REPRESENTATIONS AND WARRANTIES.

Each of the Originator, the Seller and the Servicer represents and warrants with
respect to itself as of the date of this Amendment as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any governmental authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly executed and delivered by it;

 

3



--------------------------------------------------------------------------------

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(f) it is not in default under the Agreement; and

(g) there is no Termination Event, Unmatured Termination Event, or Servicer
Default.

SECTION 5. CONDITIONS PRECEDENT.

This Amendment shall become effective on the date on which each party hereto has
delivered a duly executed signature page hereto to the Administrative Agent (or
other evidence of execution, including facsimile signatures, satisfactory to the
Administrative Agent).

SECTION 6. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE SELLER:   

NEWSTAR CP FUNDING LLC

 

By:  NewStar Financial, Inc.,

        its Designated Manager

 

By:  /s/  JOHN J. FRISHKOPF            

        Name: John J. Frishkopf

        Title: Treasurer

THE ORIGINATOR AND

SERVICER:

  

NEWSTAR FINANCIAL, INC.

 

By:  /s/  JOHN J. FRISHKOPF            

        Name: John J. Frishkopf

        Title: Treasurer

Amendment No. 2 to Second Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND THE

WBNA AGENT:

  

WACHOVIA CAPITAL MARKETS, LLC

 

By:  /s/  KEVIN SUNDAY                                    

        Name: Kevin Sunday

        Title: Director

WBNA:   

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By:  /s/  MARY KATHERINE DUBOSE            

        Name: Mary Katherine DuBose

        Title: Managing Director

THE SWINGLINE PURCHASER:   

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By:  /s/  MARY KATHERINE DUBOSE            

        Name: Mary Katherine DuBose

        Title: Managing Director

Amendment No. 2 to Second Amended and Restated

Sale and Servicing Agreement



--------------------------------------------------------------------------------

THE TRUSTEE:   

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as Trustee

 

By:  /s/  RALPH J. CREASIA, JR.                

        Name: Ralph J. Creasia, Jr.

        Title: Vice President

THE BACKUP SERVICER:   

LYON FINANCIAL SERVICES, INC.,

d/b/a U.S. Bank Portfolio Services

not in its individual capacity but solely as

Backup Servicer

 

By:  /s/  JOSEPH ANDRIES                            

        Name: Joseph Andries

        Title: Senior Vice President

Amendment No. 2 to Second Amended and Restated

Sale and Servicing Agreement

 